Case 1:19-cv-00742-LPS Document 808 Filed 08/04/20 Page 1 of 1 PagelD #: 61533
Case 1:19-cv-00742-LPS Document 782 *SEALED* Filed 07/09/20 Page 8 of 10 PagelD #:
60180

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CIRBA INC. (d/b/a DENSIFY) Civil Action No. 1:19-cv-00742-LPS
and CIRBA IP, INC.,

Plaintiffs,
JURY TRIAL DEMANDED

VMWARE, INC.,

Defendant.

 

 

ROPOSED] ORDER

WHEREAS, Plaintiffs having moved to redact limited portions of the transcript from the
May 15, 2020 telephonic hearing containing certain matters deemed confidential (the “Motion”),
and good cause having been shown;

WHEREAS, Defendants do not oppose Plaintiffs’ proposed redactions;

TA ah
IT IS HEREBY ORDERED this 4 day of ft “4 a , 2020 that the Motion

is GRANTED. The redacted version of the transcripts attached as Exhibit B to the Declaration of

J. Estremera shall be filed as the public version at the date for release of the electronic transcripts
rn

per the Court’s policies.

 

;
— an
Hon, Leonard P, Stark

United States District Judge

By

 

 
